Me. Justice Waterman delivered the opinion oe the Court. The objections and exceptions to the master’s report were properly overruled. If the master, under the order of reference, should have found “ whether the allegations in the cross-bill were sustained by the evidence,” the court should have been asked to set aside the report, or to re-refer the cause to the master with directions to make such report. Exceptions to a master’s report are proper only when the master has come to an erroneous conclusion upon some matter referred to him to ascertain and decide, and to report upon as the immediate subject of the reference. Tyler v. Simmons, 6 Paige Ch. 127-131; Douglas v. Merceles et al., 9 C. E. Green 25-26; McMannomy v. Walker, 63 Ill. App. 259; Deimel v. Parker, 59 Ill. App. 426. The second exception was insufficient in that there was no pointing out, or reference to, any evidence which required the master to find otherwise. Brown v. McKay, 51 Ill. App. 295; 2 Daniell’s Ch. Pr., 1316, 5th Am. Ed. Even if the exceptions taken to the master’s report had been such as to raise the questions mentioned therein, the evidence presented to the master is not set forth in the abstract here filed in such a manner that we can review the decree entered upon the approval of the master’s report. The decree of the Superior Court is affirmed.